Citation Nr: 0617483	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
residual type with anxiety features, currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to July 
1962.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's schizophrenia, residual type with anxiety 
features, results in occupational and social impairment, with 
deficiencies in work, family relations, judgment, thinking, 
or mood.

2.  The veteran's service-connected disabilities warrant a 
combined evaluation of 80 percent; however, the competent 
medical evidence does not demonstrate that service-connected 
disability precludes him from securing or following a 
substantially gainful occupation as a result of the service 
connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for schizophrenia, residual type with anxiety features, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.130, Diagnostic Code 9203 (2005).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Board has considered the veteran's own contentions.  As a 
layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as whether a 
disability satisfies certain diagnostic criteria ore renders 
him unemployable.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinions are not a sufficient basis to find that a service-
connected disability satisfies the medical criteria for an 
increased evaluation or renders him unemployable.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Rating Schedule provides that a 70 percent evaluation for 
schizophrenia is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Diagnostic Code 9203.

The report of an August 2003 VA psychiatric examination does 
not support entitlement to a 70 percent evaluation.  The 
veteran lives with his spouse and adult daughters.  He noted 
that he had taken Ativan and Valium from a pharmacist he 
knew.  On examination, the veteran was clean and adequately 
dressed and groomed.  He was alert and oriented times three, 
affect was constricted, attention was good, memory was good 
and his speech was clear and coherent.  He was not 
hallucinating and was not suicidal or homicidal.  Insight and 
judgment were fair and he exhibited good impulse control.  

The examiner noted that the veteran had no impairment of 
thought processes or communication.  No delusions, 
hallucinations or psychotic symptoms had been presented.  He 
had been able to study and work after retirement.  He had not 
been in any psychiatric treatment.  He was able to keep his 
personal hygiene and do his activities.  He was alert and 
oriented and had no memory loss.  He had presented sleep 
problems and anxiety due to his wife's Alzheimer's disease.  
The Axis I diagnosis was schizophrenia, residual type, with 
anxiety features.  

The August 2003 VA examination report assigns a current Axis 
V Global Assessment of Functioning (GAF) score of 75, which 
also fails to support an evaluation in excess of 50 percent.  
By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2005).

According to the GAF Scale, a score between 71 and 80 means 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R.  § 4.125.  
The veteran's GAF score of 75 fails to show the occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, required for a 70 percent evaluation.  Diagnostic Code 
9203.  The Board finds this examination report provides 
evidence against this claim. 

The report of a June 2005 private examination is not 
competent medical evidence in support of the veteran's claim.  
It provides an Axis I diagnosis of PTSD, chronic; major 
depression, chronic; and schizophrenia, residual by history, 
residual type.  The examiner makes it clear in a conclusion 
that the veteran's current diagnosis was PTSD, related to an 
in-service stressor, that also fulfilled the DSM-IV TR 
criteria for major depression.  Schizophrenia was diagnosed 
by history only (emphasis added), not as a current condition.  
The issue of service connection for PTSD is not before the 
Board at this time.  Thus, the fact that the report lists a 
number of psychiatric symptoms and complaints, along with the 
finding that the veteran presented severe impairment and the 
loss of the ability to function socially or occupationally, 
is not relevant to his claim for an increased evaluation for 
schizophrenia.  

In any event, the Board finds that this medical opinion 
regarding the nature and extent of the disorder at issue is 
outweighed by the post-service medical records as a whole, 
which provide highly probative evidence against this claim. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an evaluation in excess of 50 
percent for schizophrenia, residual type with anxiety 
features.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

In deciding that the veteran's service-connected psychiatric 
disability does not warrant an increased evaluation, the 
Board recognizes that the August 2003 VA examination was 
conducted without benefit of a review of the veteran's claims 
file.  However, due to the particular circumstances of this 
case, the Board finds that as a practical matter the VA 
examiner's failure to review the veteran's claims file did 
not prejudice the veteran.  The medical history reported on 
the August 2003 VA examination report is consistent with the 
documented clinical history.  The claims file contains no 
treatment records dated during the current rating period and, 
as noted above, there is no indication that the veteran has 
received any relevant treatment in recent years.  Thus, while 
the August 2003 VA examination did not include a review of 
the claims file, for the reasons noted above and because the 
examiner relied on an accurate history presented by the 
veteran, another examination that includes a review of the 
claims file is not warranted.  See VAOPGCPREC 20-95.  

Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2005).

Currently, service connection is in effect for schizophrenia, 
residual type with anxiety features, evaluated as 50 percent 
disabling; bilateral defective hearing, evaluated as 30 
percent disabling; gunshot wound, left hand, with muscle 
damage, unfavorable ankylosis of middle and ring fingers, 
evaluated as 20 percent disabling; and scars of the left 
hand, evaluated as 10 percent disabling.  The veteran's 
combined evaluation is 80 percent, which satisfies the 
initial schedular requirements for consideration of a TDIU 
rating.  38 C.F.R. § 4.16(a).

However, there are no treatment or employment records 
indicating that any of the veteran's service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  The August 2003 
psychiatric report notes that the veteran had been able to 
study and had worked after retirement.  The report of an 
August 2003 VA general medical examination, conducted 
expressly in connection with the veteran's TDIU claim, is 
negative for any indication that he is unemployable due to 
any service-connected disability, providing more evidence 
against this claim.  

Further, the report of a May 1994 VA mental examination 
provides that the veteran retired from government and 
received government retirement benefits.  The report of the 
August 2003 VA psychiatric examination refers to the 
veteran's 1992 retirement from an administrative position at 
the Puerto Rico Department of Health.  These medical reports 
strongly suggest that the veteran retired due to age and was 
not forced to stop working due to service-connected 
disabilities.  

The veteran has mentioned during VA examinations that he 
receives benefits from the Social Security Administration 
(SSA).  However, at no time has he asserted that he receives 
such benefits due to inability to work.  Given the veteran's 
date of birth in May 1929, it is clear that his SSA benefits 
are based on age.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  In fact, all facts in this case suggest that 
the veteran is not working due to his retirement and age and 
not the result of his service connected disorders. 

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disabilities.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a TDIU rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2003 and August 
2003; a rating decision dated in September 2003; and a 
statement of the case dated in May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  Again, 
as noted above, the veteran has not asserted that he receives 
benefits from the SSA based on service-connected disability 
or unemployability.  VA has also conducted VA examinations 
with respect to the claims on appeal.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

An evaluation in excess of 50 percent for schizophrenia, 
residual type with anxiety features, is denied.  

A TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


